Case 2:20-cr-00634-DWL Document1 Filed 07/23/20 Page 1 of 13

 

DISTRICT OF ARIZONA

No United state Of America Case No.: o O ~ if za a M5

A“ Vv. CRIMINAL COMPLAINT

Ve we UNITED STATES DISTRICT COURT

Jill Marie Jones

I, Nicole K. Engstrom, the undersigned complainant, being duly sworn, state that the following

is true and correct to the best of my knowledge and belief:

COUNT ONE

(Attempt to Provide Material Support and Resources te a
Designated Foreign Terrorist Organization)

On or between March 4, 2020, and on or about July 22, 2020, in the County of Maricopa, in

 

the District of Arizona, the defendant Jill Marie Jones, a United States citizen, did knowingly attempt
to provide material support and resources, namely approximately $500 in currency or monetary
instruments, a foreign terrorist organization, to wit, al Qaeda, which at all relevant times was
designated by the United States Secretary of State as a foreign terrorist organization pursuant to
Section 219 of the Immigration and Nationality Act, knowing that al Qaeda had engaged in and was
engaging in terrorist activity and terrorism. .

All in violation of Title 18, United States Code, Section 2339B(a)(1).

I further state that I am a Federal Bureau of Investigation Task Force Officer (TFO) and that
this complaint is based on the following facts:

See Attached Statement of Probable Cause Incorporated By Reference Herein,

Continued on the attached sheet and made a part hereof: bd Yes [No
AUTHORIZED BY: Lisa Jennis, AUSA Or ;
Nicole K, Engstrom, FBI TFO 4,thbwtc

Name of Complainant Signature Of Compfainant

 

Sworn to before me telephonically

~) - J - oat) at Phoenix, Arizona

Date City and State

 

  

HONORABLE JOHN Z. BOYLE
United States Magistrate Judge
Name & Title of Judicial Officer

 

Signature of Judicial Foot

 

 
Case 2:20-cr-00634-DWL Document1 Filed 07/23/20 Page 2 of 13

AFFIDAVIT IN. SUPPORT OF AN APPLICATION FOR A CRIMINAL COMPLAINT

I, Nicole K, Engstrom, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1, Lam a Peace Officer in Arizona, as defined by Arizona Revised Statute Section
13-105 and have been since 1998. 1 am currently employed as a detective with the Scottsdale
Police Department and have been employed by the Scottsdale Police Department since
December 2002. Since May 2019, I have been concurrently assigned to the Special
Investigations Section and to the Federal Bureau of Investigation (FBI), Joint Terrorism Task
Force (JTTF). As such, I am crossed deputized as a Special Deputy United States Marshal, and a
federal law enforcement officer within the meaning of Rule 41(a), Federal Rules of Criminal
Procedure, During my assignment as a Special Deputy U.S. Marshal, I have been a full-time
member of the JTTF at the FBI’s Phoenix Division where I have investigated numerous criminal
violations, including those related to terrorism. In this capacity, I investigate numerous criminal
violations, including those related to international terrorism, such as allegations of the provision
of material support to designated foreign terrorist organizations. In addition to my on-the-job
experience, the FBI provided me with extensive training in international terrorism and the
techniques used to investigate allegations of international terrorism.

2, I make this affidavit in support of an application for a criminal complaint for Jill
Marie JONES, a United States citizen, residing in Chandler, Arizona, for violating Title 18,
United States Code (U.S.C.), § 2339B(a)(1), Attempting to Provide Material Support to a
Designated Foreign Terrorist Organization (FTO).

3, The facts set forth in this affidavit are based on my own personal knowledge,

information provided by two FBI online covert employees (hereafter OCE-1 and OCE-2) as

discussed herein, information provided by other law enforcement officers, my review of

I

 

 

 

 
Case 2:20-cr-00634-DWL Document1 Filed 07/23/20 Page 3 of 13

documents and computer records related to this investigation, communications with others who
have personal knowledge of the events and circumstances described herein, and information
gained through my training and experience. This affidavit is solely intended to show that there is
sufficient probable cause for the requested warrant and does not set forth all of my knowledge
about this matter.

4, Based on my training and experience, and the facts as set forth in this affidavit,
there is probable cause to believe that JONES attempted to provide material support and
resources to a FTO—-that is, al Qaeda (AQ)—in violation of Title 18, United States Code, §
2339B(a)(1). Specifically, JONES attempted to provide material support and resources, in the
form of “currency or monctary instruments” as referenced in 18 U.S.C. §§ 2339B(a)(1) and
2339A(b)(1), including moncy contained on a Visa Prepaid card, intended for al Qaeda.

5. JONES is a 35-year old United States citizen who currently resides in Chandler,
Arizona. As set forth in greater detail below, JONES has been in communication with OCE-1
and OCE-2. JONES believed OCE-2 to be a member of al Qaeda. During her conversations with
OCE-2, JONES agreed to send OCE-2 moncy to purchase scopes for rifles that would be used by
al Qaeda to kill American soldiers. On or about May 25, 2020, JONES sent OCE-2 $500 using a
Visa Prepaid card. In addition, JONES discussed her intention and plans to travel overseas to
join and support terrorists and terrorist organizations.

APPLICABLE LAW
6. Title 18, United States Code, Section 2339B(a)(1) prohibits, in pertinent part, a
person from knowingly providing “material support or resources to a foreign terrorist

organization,” ox attempting to do the same.

 

 

 

 
Case 2:20-cr-00634-DWL Document1 Filed 07/23/20 Page 4 of 13

7. The term “material support or resources” means any property, tangible or
intangible, or service, including currency or monetary instruments or financial securities,
financial services, lodging, training, expert advice or assistance, safe houses, false documentation
or identification, communications equipment, facilities, weapons, lethal substances, explosives,
personnel (1 or more individuals who may be or include oneself), and transportation, except
medicine or religious materials.” Title 18 United States Code, Section 2339A(b)(1).

AL QAEDA

8. On October 8, 1999, the United States Secretary of State designated al-Qa’ida
(“AQ”), also known as al Qaeda, as Foreign Terrorist Organization (“FTO”) under Section 219
of the Immigration and Nationality Act and as a Specially Desi gnated Global Terrorist entity
under section 1(b) of Executive Order 13224, The Secretary of State also added the foliowing
aliases to the FTO listing: “the Base,” the Islamic Army, the World Islamic Front for Jihad
Against Jews and Crusaders, the Islamic Army for the Liberation of the Holy Places, the Usama
Bin Laden Network, the Usama Bin Laden Organization, Islamic Salvation Foundation, and The
Group for the Preservation of the Holy Sites. To date, AQ remains a designated FTO.

PROBABLE CAUSE

9. The FBI investigation revealed that JONES espoused violence in furtherance of
Islamic extremist ideology within a Social Media Platform #1 (hereinafter SMP-1)*. It also
revealed that JONES supports jihad,? Sharia Law, and retaliation against the United States

military and government actions occurring outside of the United States,

 

' Social Media Platform #1 is a cloud-based messaging application and voice over IP service that allows users to
exchange messages, photos, videos, and files, both non-secure and secured.

2 Jihad is an Avabic word that literally means striving or struggling, but in the context of al Qaeda supporters, it
commonly refers to a holy war, fight, or struggle against the enemies of Islam.

3

 

 
Case 2:20-cr-00634-DWL Document1 Filed 07/23/20 Page 5 of 13

10. Onor about March 4, 2020, JONES initiated contact with an FBI Online
Covert Employee (OCE-1).

11, Onor about April 1, 2020, JONES via SMP-1 told OCE-1 that she “refused [to
pledge allegiance to the flag] in school even when it was mandatory.” During that same
conversation, JONES sent OCE-1, an article titled “The Way Forward: A word of advice on the
Coronavirus pandemic,” which was released by al Qaeda’s central media outlet, As-Sahab media
foundation, on March 31, 2020. JONES also sent a screenshot of the article’s title with “al-
Qaeda” circled and told OCE-1, “If you want me to share truth then I will. I just wanted you to
know where it comes from so I don’t get yelled at later if ya didn’t notice haha.”

12. Onor about April 2 and 3, 2020, JONES sent multiple mujahedeen? videos to
OCE-1 via SMP-2', JONES also communicated with OCE-1 via SMP-2 about watching videos
of mujahedeen attacks in Afghanistan and how the mujahedcen post notices warning people that
they must follow Sharia Law and if they don’t Allah will punish them. JONES said that she “did
not pity those that died... If they knew and went anyway to their office, they chose dunya over
deen”?

13. Onor about April 15, 2020, JONES told OCE-1 via SMP-1 that if her COVID-19
stimulus check were bigger, she would use it to leave the United States. JONES also told OCE-1
that she had at least one prior chance to leave the United States but it was too risky and she

didn’t want to be kidnapped. .

 

3 Based on my training and experience, conversations with other experienced agents, and conversations with FBI
linguists fluent in Arabic, I have learned that mujahideen (or mujahedeen) are those who are engaged in jihad. Your
affiant believes JONES uses this term in that manner.

4 Social Media Platform #2 is a clond-based messaging application and voice over IP service similar to SMP-1 that
allows users to exchange messages, photos, videos, and files, both non-secure and secured.

5 Based on my training and experience, conversations with other experienced agents, and conversations with FBI
linguists fluent in Arabic, I have learned that “Dunya over Deen” means earthly world over religion.

4

 

 
Case 2:20-cr-00634-DWL Document1 Filed 07/23/20 Page 6 of 13

14, On or about April 30, 2020, JONES forwarded a conversation that JONES had
with an unknown SMP-1 user who asked JONES where she would like to go to help other
“sisters” and how JONES would get there. On or about May 1, 2020, JONES continued the
previous day’s conversation with OCE-1 and sent her a screenshot of the conversation she told
OCE-1 about the previous day. The contents of the screenshot show JONES stating “I do not
fear it, my protection is not needed here, but from the hellfire / I had told you before, and I stand
by this... 1 would rather go and support those that do what/ is right, and die trying to get there,
or while I am there, than live in ease here.” After sending the screenshot, JONES told OCE-1
that “Kuduz [sic]” was a good place to look to go. Your affiant believes JONES was referring to
Kunduz inside the Kunduz Province, which is on the northern border of Afghanistan and shares a
border with ‘Tajikistan.

15,  Onor about May 2, 2020, OCE-1 gave JONES the contact information for OCE-2
on SMP-2. On or about May 6, 2020, JONES contacted OCE-2 via SMP-2 and told OCE-2 that
she did not want to stay in America. OCE-2 told JONES that he facilitates the movement of
people.

16. Onor about May 10, 2020, JONES spoke with OCE-2 via SMP-2. OCE-2 asked
JONES where she wanted to go and Jones said that she and OCE-1 were discussing “Kuduz
[sic]” (meaning Kunduz). When J ONES was asked by OCE-2 if she supported al Qaeda and
their struggle against the kuffar,’ she responded affirmatively, “Yes, | do.” After talking about
Afghanistan, JONES further stated: “I want to go, and I am aware of the dangers involved in it.

But I know its worth it, If were ever to have a family I couldn’t imagine raising them here. The

 

6 JONES and OCE-2 only communicated on SMP-2.
7 Kuffar is an Arabic term meaning infidel, disbeliever, or nonbeliever. In the context of al Qaeda supporters, the
term commonly refers to any non-believer or non-Muslim.

5

 
Case 2:20-cr-00634-DWL Document 1 Filed 07/23/20 Page 7 of 13

jobs I do here still feel empty, the ‘Muslims’ here are often worse than the kuffar we claim te be
different from. I don’t know what will happen to me there, or what I can do to help. But I want
to try, and supporting AQ against the oppressors would be an honour.” On that same day,
JONES communicated with OCE-1 via SMP-2 and JONES told OCE-1 that she spoke with
OCE-2 and asked OCE-1 about her conversation with OCE-2, OCE-1 told Jones that OCE-2
confirmed he was al Qaeda. JONES also made a to-do list for herself and OCE-1, which
included “check visa/ update passport (for me at least)/save money/decide city to live in.”

17. Onor about May 12, 2020, JONES initiated a conversation with OCE-2, and
OCE-2 asked JONES how she thought she could help al Qaeda. JONES responded: “Possibly
websites, fixing translations, advertising/recruitment, subtitles, even checking official papers?
Nasheeds® are a big thing for recruitment, lyrics/subtitles help a lot here. It’s hard to find some
with English when I first came to these groups.”

18. On or about May 18, 2020, OCE-2 told JONES that there was fighting in
Afghanistan and that some al Qaeda fighters were killed by the murtadeen? and kuffar so they
were planning an istishhadi!® operation against American soldiers. OCE-2 asked if JONES can
help from where she is and if so, may Allah reward her for her efforts. J ONES asked how she
can help, and OCE-2 told her to pray. JONES responded:

I had at one time thought of acting here, I have base near me, But my power is
limited here. My resources and it’s reach. Even then the brothers and sisters here
would only be negatively impacted by it, They would get more harassment and the

ones that aren’t strong will go further from Islam from it. But most importantly I
fear my reasons, Sometimes it feels selfish... .. when it can only be for Allah

(SwT)

 

8 Nasheed refers to a work of vocal music, the material and lyrics of which make reference to Islamic beliefs,
history, religion, and current events, Nasheeds are often background music in Islamic extremist ideology videos in

order to entice the viewer fo support what they are seeing and hearing,
° Murtadeen is an Arabic word which means the conscious abandonment of Islam by a Muslim and includes the act

of converting to another religion or non-acceptance of faith to be irreligious.
© Fstishadi is an Atabic word meaning suicide attack used by many jihadist groups.

6

 

 
Case 2:20-cr-00634-DWL Document1 Filed 07/23/20 Page 8 of 13

Well I won’t lie this world holds nothing for me. I’m ready to go home. It’s a reason
[’m not scared of this journey. Knowing { may die or be molested on the way even.
But I°d rather live one more day fighting for freedom and Islam, then living years
as a ‘free’ captive of the kuffar,

Lhave since known for me it is a last effort here. If I have no other way I may help,

[ would not hesitate to take that step. But if there is another path I must try that first.

Even you are another path for me, another chance.
JONES told OCE-2 that she is not well off for money and that she never had extra money to get
“weapons and such.” OCE-2 said that if JONES could spare a little that the money would be
used to buy weapons to kill Americans. OCE-2 told JONES that compared to America, living is
not expensive, but weapons, explosives, armor, and scopes are expensive and they are needed to
defend themselves. JONES told OCE-2 that she doesn’t know OCE-2 and this could be a trap.
OCE-2 responded that OCE-2 doesn’t know her either and that she (J ONES) comes from a place
of non-believers. JONES replied “I can [help], and will but it only would delay us further” but
said she will help “if that would be best J can do that.” JONES further stated to OCE-2: “The
timing is interesting. Since because of coronavirus we all got government money. Free money
basically. We would be delayed without it anyway, and it would be most ironic the money from
that goes for this... They give us free money, and I turn it around on them, yes.”

19. Onor about May 21, 2020, JONES asked OCE-2 where she should send money to
help al Qaeda, OCE-2 responded that they can only get money online. JONES offered to send it
through PayPal, but OCE-2 said that a Visa “prepay” card is the safest way to send the money.
OCE-2 further told JONES that they (meaning al Qaeda) must attack the kuffar that attack the

Muslims and the snipers need scopes for rifles as the American patrols are far away, OCE-2 told

JONES this will keep the snipers at a distance and keep the mujahedeen safe. JONES appeared

7

 

 
Case 2:20-cr-00634-DWL Document1 Filed 07/23/20 Page 9 of 13

to research Visa Prepaid cards during this same conversation with OCE-2 and sent OCE~2
screenshots of Visa Prepaid cards. JONES decided to see if she could buy a card at a local store
in order to conceal her identity (because buying one online requires the disclosure of personal
information). During this same conversation, JONES told OCE-2 that it felt right to her to watch
violent jihadist videos and that she had picked her new name for when she arrives in
Afghanistan.

20.  Onor about May 25, 2020, JONES sent OCE-2 screenshots of a $500 Visa
Prepaid card that she purchased at Walmart in order to send money to OCE-2 for al Qaeda and
told OCE-2 to register the card. OCE-2 thanked JONES for the money, and JONES told OCE-2,
“may it help them to be victorious.”

91,  Onor about May 26, 2020, OCE-2 sent JONES a picture ofa rifle with a scope
attached and told her that this is what was purchased with the money she sent. JONES
responded, “I wish I had more to give but that’d cut into plans for leaving.” On or about that
same day, OCE-2 registered the card which showed an account balance of $500. Later, the FBI
removed the $500 from the Visa Prepaid card and retained it as evidence.

22.  Onor about May 27, 2020, JONES told OCE-1 that JONES and OCE-2 had
discussed that if she could fly to Dushanbe, Tajikistan, from there they would cross into
Afghanistan.

23. On or about june 2, 2020, JONES told OCE-1 that she is going to see her father in
Michigan to say goodbye and that the trip would be “like a test flight for later I guess.” JONES
posted her flight itinerary, and it showed a round trip ticket for a flight on American Airlines

leaving Phoenix on June 19, 2020, and returning on June 22, 2020,

 

 

 
Case 2:20-cr-00634-DWL Document1 Filed 07/23/20 Page 10 of 13

24, On or about June 6, 2020, JONES and OCE-1 decided that JONES will fly to
LAX to meet OCE-1 and together they will fly to Dushanbe, Tajikistan through Istanbul, Turkey.
JONES and OCE-1 purchased their airline tickets on Turkish Airlines and selected their seats so
they would be sitting near each other. JONES also purchased a one way ticket from Phoenix Sky
Harbor Airport to LAX leaving at noon on July 21, 2020.

25 On or about June 8, 2020, JONES informed OCE-1 that the Dushanbe Airport in
Tajikistan is currently closed. Between June 11, 2020, and June 14, 2020, JONES and OCE-1
discussed other travel options as JONES did not appear to be deterred by the closure of the
Dushanbe Airport. On or about June 12, 2020, due to the closure of the Dushanbe Airport,
JONES suggested that they might need a new plan.

26. On or about June 13, 2020, JONES told OCE-2 that, due to travel restrictions, she
may need to “go [to] other place” and that she can still get to Turkey. OCE-2 advised JONES
that many mujahedeen decide to go to Turkey and then to Syria or Yemen. JONES responded,
“I could try to get there instead, if I can still get a way to where I need to end up.” JONES and
OCE-2 discussed JONES’ travel as well as what group of al Qaeda JONES wants to join if she
goes to Syria.

27, On ot about June 13, 2020, after talking with OCE-2, JONES said to OCE-1 that
they might be able to go to Sham™ (Syria) from Istanbul. On or about June 14, 2020, JONES
asked OCE-1, “do you have any place you wont go? Cause otherwise Ili just say yes to
wherever we can help.” JONES also suggested to OCE-1 that OCE-1 open a cloud account with
random emails as it was less traceable and told OCE-1 to wipe her accounts of all discussions

about their upcoming plans. She also informed OCE-1 that she received her Turkish e-visa. On

 

Lt Shean is the historic Arabic word for Greater Syria. The old name for that region is the Levant.

9

 

 

 

 
Case 2:20-cr-00634-DWL Document1 Filed 07/23/20 Page 11 of 13

or about that same day, OCE-2 stated that there are many groups in Sham and asked which group
JONES wants to join, JONES responded a “good knowledgeable [sic] brother suggested Tanzim
hurras al deen.” OCE-2 asked JONES if she knew they were with al Qaeda and she stated “I
assumed as much though tbh I know very little of the specific groups myself.”

28. On ot about June 17, 2020, JONES deleted her chat history with OCE-1. She told
OCE+1 to do the same. JONES also informed OCE-1 that she booked them a hotel room in
Istanbul and sent her a screenshot of the confirmation. On or about June 18, 2020, J ONES told
OCE-1 to purchase health insurance to further support their cover story that travel is for vacation.
JONES sent OCE-1 a link where JONES said she had purchased her health insurance. JONES
also requested an airport shuttle service to the hotel in Istanbul and requested OCE-1’s full name
for the booking.

29. On or about June 29, 2020, JONES told OCE-1 that JONES will be recruiting for
al Qaeda using SMP-1, JONES stated, “T want to do this, and it’s not something so new ’m
totally lost in it. _I know the people, I know the platform. I’Il need a trillion new accounts and to
learn way more about al q and the groups, but not working here and being immersed in it ?'m
sure will do wonders.” JONES continued to tell OCE-1 the plans she has regarding recruiting
and that she will have to make “a ton” of SMP-1 accounts and let those accounts age. Your
affiant knows that aging an account would allow an account to look older once an individual was
ready to use the account. JONES discussed the weather in Syria with OCE-1 and what JONES is
bringing overseas, On or about June 30, 2020, JONES reminded OCE-1 to back up her files on

the cloud and wipe all unneeded conversations and even Goo gle search history.

 

12 Tanzim hurras al deen is not one of the terrorist organizations that has been designated as an FTO under section
219 of the Immigration and Nationality Act. Your affiant is aware that a member of Tanzim hurras al deen is a
Specially Designated Global Terrorist under section 1b) of Executive Order 13224,

10

 
Case 2:20-cr-00634-DWL Document1 Filed 07/23/20 Page 12 of 13

30.  Onor about July 3, 2020, OCE-2 told JONES that the cost of the route from
Turkey to Idlib, Syria is $750. JONES told OCE-2 about their cover story as tourists, saying
goodbye to her father, and how she uploaded her files to a separate account’s cloud file, so her
accounts would be clean.

31, On July 6, 2020, JONES informed OCE-1 that their flights on Turkish Airlines
are not leaving on July 21, 2020, due to COVID-19 restrictions, but that she was still flying to
LAX as scheduled and would wait for their overseas flight to leave.

32. On or about July 13, 2020, JONES booked a new flight from Phoenix to LAX to
July 22, 2020, and rebooked her flight leaving LAX to Istanbul to July 22, 2020. JONES also
canceled her flight from Istanbul to Dushanbe as the airport there is still closed,

33, On ot about July 21, 2020, JONES checked in online for her flight leaving for

LAX on July 22, 2020;

34, On or about July 22, 2020, JONES traveled to the Phoenix Sky Harbor Airport,
checked her luggage, proceeded through a security checkpoint to her departure gate and was

subsequently arrested by the FBI
ffl

iff

f/f

TH

 
 

"Case 2:20-Cr-00634-DWL™ Document 1 Filed07/23/20 Page 13 of 13

CONCLUSION

35, Based on the information described above, I respectfully submit there is probable

cause to believe that on or about March 4, 2020, through on or about July 22, 2020, that JONES,

in the District of Arizona and elsewhere, attempted to provide material support and resources to

al Qaeda, a foreign terrorist organization, in violation of 18 U.S.C. § 2339B(a)(1).

nl Ss wpb

Nicole K, Engstréfn
FBI Task Force Officer

Sworn to before me telephonically this . 23 ae day of July, 2020

   

HONORABLE JOHN Z, BOYLE
United States Magistrate Judge

12

 

 
